                 Case 2:20-cv-00716-BJR Document 79 Filed 09/02/20 Page 1 of 3




 1

 2

 3
                                UNITED STATES DISTRICT COURT FOR THE
 4                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 5
                                         )
 6
     ALICIA ROSE and LARRY DUNNING,      )                         CASE NO. 2:20-cv-00716-BJR
 7                                       )
                             Plaintiffs, )                         ORDER RENOTING
 8                                       )                         MOTION FOR RECONSIDERATION
                 v.                      )
 9                                       )
     BOSTON SCIENTIFIC CORPORATION, )
10                                       )
                             Defendant.  )
11   ____________________________________)

12
             Before the Court
13
     Reconsideration, which asks the Court to reexamine its decision denying                                 motion to
14

15   exclude certain                                                                   Dr. Neeraj Kohli, M.D. See

16   Mot. for Recons., Dkt. No. 73.1 Having reviewed the Motion, the opposition thereto, the record

17   of the case, and the relevant legal authorities, the Court will reserve judgment on the Motion until
18   it can conduct a hearing on this matter.
19
                                                                                                         matter of this
20
     case. See
21

22

23
     1
24
     known as the Obtryx Device, and which was surgically implanted into Ms. Rose, is defective. The Court provided
25   the facts of the case in greater depth in its recent order on summary judgment. See Order Granting in Part and Deny.
                                                      .
                                                              1
                Case 2:20-cv-00716-BJR Document 79 Filed 09/02/20 Page 2 of 3




     44-1 at 1 4                         . The Multidistrict Litigation Court from which this case was
 1
     transferred found Dr. Kohli qualified to provide his opinions on a great number of topics. See,
 2

 3   e.g., In re Bos. Sci. Corp. Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2326, 2018 WL 2425955

 4   (S.D.W. Va. May 29, 2018); In re Ethicon Inc. Pelvic Repair Sys. Prod. Liab. Litig., No. 2327,
 5   2016 WL 4582233 (S.D.W. Va. Sept. 1, 2016).
 6
             Defendant seeks exclusion                                 the medical device in question in
 7
                                                                                               defecatory
 8
     dysfunction and hypertonic pelvic floor. Defendant argues that Dr. Kohli does not hold this
 9

10   opinion with the requisite level of medical certainty.

11                                                                                            reasonable

12   degree of medical or scientific certainty      Expert Report at 1. The Report states that Dr. Kohli
13                                                                                  medical records, the
14
     relevant scientific literature, and based on his own extensive clinical experience and expertise. Id.
15
     at 4.                                                       -
16
                                                 Id. at 29 30. Differential diagnosis is an acceptable
17

18   methodology to produce opinions admissible in federal court and Defendant has not challenged

19   the procedure by which Dr. Kohli conducted his diagnosis. Messick v. Novartis Pharm. Corp.,

20   747 F.3d 1193, 1197 (9th Cir. 2014); see also id.               doctor using a differential diagnosis
21
     grounded in significant clinical experience and examination of medical records and literature can
22
     certainly aid the trier of fact . . .. .
23
                                                                                    supposed admission
24
     during a deposition that he does not hold his opinions with the requisite level of medical certainty
25
                                                         2
              Case 2:20-cv-00716-BJR Document 79 Filed 09/02/20 Page 3 of 3




 1
            Q. But in your expert opinion do you believe that the Obtryx sling worsened her
 2
            defecatory
 3          A. It can --
            Q. -- symptoms?
 4          A. It can contribute
            did is difficult for me to say.
 5          Q. So are you able to say to a reasonable degree of medical certainty whether or
            not, but for having the Obtryx sling placed, she would have continued to have her
 6
            defecatory symptoms?
 7          A. No, I cannot.

 8          Decl. of Nancy M. Erfle, Ex. B, Dkt. No. 74 (October 22, 2019 testimony of Dr.
            Kohli), at 38:24 39:13.
 9

10          This testimony is confusing

11   his opinions with                 e

12   answer with a question
13

14
     symptoms                                                                                  issue of
15
     exacerbation.
16
            The Court finds that the deposition testimony introduces a modicum of confusion best
17

18   cleared up by questioning Dr. Kohli at the time of trial. Trial is currently scheduled for January

19   11, 2021. Order Setting Trial Date and Related Dates, Dkt. No. 70. The Court will begin

20   proceedings by examining Dr. Kohli on this matter. The Court hereby RENOTES Defendant s
21
     Motion for Reconsideration for January 11, 2021.
22
            DATED this 2nd day of September, 2020.
23

24                                                       _______________________________
                                                         BARBARA J. ROTHSTEIN
25
                                                         UNITED STATES DISTRICT JUDGE
                                                     3
